[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REARGUE
This is a motion to reargue an appeal from a decision of the Statewide Grievance Committee dated June 16, 1988, reprimanding the plaintiff. This court, after a hearing on December 22, 1992, rendered a written decision on April 1, CT Page 8808 1993 dismissing the appeal.
After considering the arguments made orally on October 4, 1993, and those contained in the written Motion to Reargue dated April 30, 1993, the Motion to Reargue is denied.
Wagner, J.